          Case 9:21-bk-10414-MB                    Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54                                       Desc
                                                   Main Document    Page 1 of 11

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

LAW OFFICE OF BRIAN NOMI
By: Brian Nomi (State Bar #203059)
215 E. Daily Dr., Suite 28
Camarillo, California 93010
(805) 444-5960
(805) 357-5333 (fax)
E-Mail: briannomi@yahoo.com




     Debtor(s) appearing without an attorney
     Attorney for: Leslie & Gwen Nickeas

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISIONDIVISION

 In re:                                                                      CASE NO.: 9:21-bk-10414
                                                                             CHAPTER: 7
Leslie & Gwen Nickeas

                                                                                       NOTICE OF MOTION FOR ORDER
                                                                                           WITHOUT A HEARING

                                                                                                 [LBR 9013-1(p) or (q)]


                                                                                                      [No hearing required]
                                                             Debtor(s).

TO THE U.S. TRUSTEE AND ALL PARTIES ENTITLED TO NOTICE, PLEASE TAKE NOTICE THAT:

                Debtors Leslie Nickeas & Gwen Nickeas
1. Movant(s) ____________________________________________________________________________________,
   filed a motion or application (Motion) entitled __________________________________________________________
                                                    Motion to Compel Trustee to Abandon Debtors' Homestead
    and Authorize Sale of Same
   ____________________________________________________________________________________________             .

2. Movant(s) requests that the court grant the motion without a hearing as provided for in:

          LBR 9013-1(p), which, in addition to notice via Notice of Electronic Filing, requires the motion to be served on
                                                 6007-1
          additional parties as specified in LBR __________;   or

          LBR 9013-1(q), which requires service of the motion only on parties via Notice of Electronic Filing.


3. The motion is based upon the legal and factual grounds set forth in the motion. (Check appropriate box below):
          The full motion is attached to this notice; or
          The full motion was filed with the court as docket entry # ___, and a detailed description of the relief sought is
          attached to this notice.

          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                F 9013-1.2.NO.HEARING.NOTICE
         Case 9:21-bk-10414-MB                    Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54                                       Desc
                                                  Main Document    Page 2 of 11

4. Movant will promptly lodge an order that the court may use to rule on the motion, as the court may rule on the motion
   without a hearing and without an opportunity for any party to file a request for a hearing,.



                                                                      Respectfully submitted,



Date:
        5/18/2021                                                                                                                        .
                                                                      Signature of Movant or attorney for Movant

                                                                      Brian Nomi                                                         .
                                                                      Printed name of Movant or attorney for Movant




         This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 2                                F 9013-1.2.NO.HEARING.NOTICE
Case 9:21-bk-10414-MB      Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54          Desc
                           Main Document    Page 3 of 11


    LAW OFFICE OF BRIAN NOMI
      By: Brian Nomi (State Bar #203059)
    215 E. Daily Dr., Suite 28
      Camarillo, California 93010
    (805) 444-5960
      (805) 357-5333 (fax)
    E-Mail: briannomi@yahoo.com

 
      Attorney for Leslie & Gwen Nickeas
 

 

                           UNITED STATES BANKRUPTCY COURT

             CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION



   In re:                                         CASE NO.      9:21-bk-10414
                                                  Chapter 7
      Leslie & Gwen Nickeas,

                                 Debtor.             Motion to Compel Trustee to
                                                  Abandon Debtors' Homestead




       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
       PLEASE TAKE NOTICE that Debtors Leslie & Gwen Nickeas will
 and hereby do move the Court for an order to Compel Trustee to

 Abandon Debtors' Homestead, and Authorize the Sale of Homestead.

       Local      Bankruptcy        Rule     9013-1(o)(1)        requires   that        any
 response and request for hearing must be filed and served on the

 movant     and   the    US    Trustee     within    14   days    after   the    date   of
 service of this Notice.

       This Motion is based on the following facts:
            1. Debtors Leslie & Gwen Nickeas are owners of a house at
               130 Pistachio Ave. Ventura, CA.
            2. The fair market value of this house is $625,000.

      
                                                
                           MOTION TO COMPEL ABANDONMENT AND AUTHORIZE SALE
Case 9:21-bk-10414-MB   Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54            Desc
                        Main Document    Page 4 of 11


           3. The house is subject to a first and second mortgage in

              favor of Bank of America in the amount of $266,258 and

              $60,314.      Accordingly, the debtors have net equity in

              the house of approximately $300,000.                         An estimated

              settlement statement is attached showing net proceeds

              of $255,000 to the Nickeases after the sale.

           4. In   Schedule     C,    the    Debtors      exempt        their   homestead

              equity at “100% of the fair value, up to any applicable

              statutory limit.”

          5. The statutory limit is set forth in California Code of

             Civil    Procedure       section     704.730,       which     provides    a

             homestead     exemption       of   $600,000     for       Ventura   County,

             California.

          6. The Debtors’ net equity is far less than the $600K of

             available      homestead       exemption.          Therefore,        it   is

             certain that they will be entitled to retain 100% of

             any proceeds after the sale of their home.

          7. This Motion will be decided after the June 7, 2021

             hearing set for the initial meeting of creditors under

             section 341 of the Code.            So the Chapter 7 Trustee will

             have an opportunity to examine the debtors, and file

             any objection to this Motion if she so decides.

          8. The Debtors are presently in an escrow to sell their

             home, and wish to do so as soon as possible.

          9. Debtor Leslie Nickeas is completely disabled and has

             lost the use of his legs.            It would benefit him greatly

             if he could sell his Pistachio home where he is trapped

             in his second-floor bedroom, and be able to live in a

      
                                             
                        MOTION TO COMPEL ABANDONMENT AND AUTHORIZE SALE
Case 9:21-bk-10414-MB   Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54        Desc
                        Main Document    Page 5 of 11


              single-story mobile home.              There is a buyer waiting to

              purchase the Pistachio home, and a seller willing to

              sell a mobile home to the Nickeases.

           10.        11 US Code section 554(b) provides that “the court

              may order the trustee to abandon any property of the

              estate     that     is    burdensome       .   .   .   or   that   is    of

              inconsequential value and benefit to the estate.”                       The

              Nickeas’ homestead has no value to the estate.

 

       There is clearly no equity above the homestead exemption.

 Debtors would like to sell their present homestead and buy a

 replacement home.          So it is appropriate to ask this Court to

 compel abandonment of the Pistachio house, and authorize the sale

 of same.

       As noted in Local Rule 9013-1(c)(4), no memorandum of points

 and authorities is required.



   DATED: May 18, 2021                      LAW OFFICE OF BRIAN NOMI





                                      By:
                                               Brian Nomi
                                            Attorney for Debtors Leslie & Gwen
                                               Nickeas












      
                                              
                         MOTION TO COMPEL ABANDONMENT AND AUTHORIZE SALE
Case 9:21-bk-10414-MB         Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54       Desc
                              Main Document    Page 6 of 11


 

                               DECLARATION OF LESLIE NICKEAS

          1.        I am one of the two co-debtors in this case.                       I make

  this    declaration          based    on    my    own    personal    knowledge,      and   if

  called       as    a     witness,    I    could    and    would     competently      testify

  thereto the facts stated herein.

          2.        This    chapter     7    case    began     with     the   filing    of    a

  voluntary petition on 4/21/2021.                     Sandra McBeth is the appointed

  Chapter 7 Trustee.

         3.        Our home is a property at 130 Pistachio Ave., Ventura,

 CA    93004.       The home was exempted during the Chapter 7 case.

         4.        The property is presently in escrow to be sold at a

 price of $625,000.                  There is a mortgage to Bank of America,

 which is owed approximately $266,000.                       After paying costs of the

 sale and commissions, I expect the net equity in the house will

 be slightly less than $255,000.                         This is established in the

 attached estimated settlement statement.

         5.        I have read the factual assertions, and they are all

 true.        I am completely disabled and has lost the use of my legs.

 It would benefit me greatly if I could sell the Pistachio home

 where I am trapped in the second-floor bedroom, and be able to

 live in a single story mobile home.                      There is a buyer waiting to

 purchase the Pistachio home, and a seller willing to sell a

 mobile home to the me and my wife.









      
                                                   
                              MOTION TO COMPEL ABANDONMENT AND AUTHORIZE SALE
Case 9:21-bk-10414-MB   Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54   Desc
                        Main Document    Page 7 of 11
Case 9:21-bk-10414-MB   Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54   Desc
                        Main Document    Page 8 of 11
         Case 9:21-bk-10414-MB                    Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54                                       Desc
                                                  Main Document    Page 9 of 11

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
215 E. Daily Dr. #28, Camarillo, CA 93010

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR ORDER WITHOUT HEARING
PURSUANT TO LBR 9013-1(p) or (q) will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/18/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Sandra McBeth (TR), jwalker@mcbethlegal.com
United States Trustee (ND); ustpregion16.nd.ecf@usdoj.gov




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/18/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
All creditors notified (FRBP 6007(a)). (SEE ATTACHED LIST)
Hon. Martin R. Barash, 1415 State St., Santa Barbara, CA 93101




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/18/2021         Brian Nomi
 Date                       Printed Name                                                       Signature

         This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 3                                F 9013-1.2.NO.HEARING.NOTICE
                Case 9:21-bk-10414-MB   Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54 Desc
Label Matrix for local noticing         County Document
                                        Main   Assessor  Page 10 of 11    County Tax Collector
0973-9                                  County Government Center, Room 100   P.O. Box 357
Case 9:21-bk-10414-MB                   San Luis Obispo, CA 93408-0001       Santa Barbara, CA 93102-0357
Central District of California
Santa Barbara
Tue May 18 15:40:14 PDT 2021
Employment Development Dept.            Franchise Tax Board                  Northern Division
Bankruptcy Group MIC 92E                Bankruptcy Section MS: A-340         1415 State Street,
P.O. Box 826880                         P.O. Box 2952                        Santa Barbara, CA 93101-2511
Sacramento, CA 94280-0001               Sacramento, CA 95812-2952


Amex                                    (p)BANK OF AMERICA                   Bank Of America, N.a.
P.o. Box 981537                         PO BOX 982238                        Po Box 45144
El Paso, TX 79998-1537                  EL PASO TX 79998-2238                Jacksonville, FL 32232-5144



Bankamerica                             Capital One                          Capital One Bank Usa N
4909 Savarese Circle                    Po Box 31293                         Po Box 31293
Tampa, FL 33634-2413                    Salt Lake City, UT 84131-0293        Salt Lake City, UT 84131-0293



Citi-shell                              Citicards Cbna                       Client Services, Inc.
Po Box 6497                             Po Box 6217                          3451 Harry S. Truman Blvd.
Sioux Falls, SD 57117-6497              Sioux Falls, SD 57117-6217           Saint Charles, MO 63301-9816



Credit Control, LLC                     (p)DSNB MACY S                       Ford Motor Credit Comp
PO Box 546                              CITIBANK                             Pob 542000
Hazelwood, MO 63042-0546                1000 TECHNOLOGY DRIVE MS 777         Omaha, NE 68154-8000
                                        O FALLON MO 63368-2222


Jaguar Credit                           (p)JPMORGAN CHASE BANK N A           Kohls/capone
Po Box 111897                           BANKRUPTCY MAIL INTAKE TEAM          Po Box 3115
Nashville, TN 37222-1897                700 KANSAS LANE FLOOR 01             Milwaukee, WI 53201-3115
                                        MONROE LA 71203-4774


National Enterprise Systems             Shell/cbna                           Syncb/chevron
2478 Edison Blvd., Unit A               Po Box 6497                          P.o Box 965015
Twinsburg, OH 44087-2340                Sioux Falls, SD 57117-6497           Orlando, FL 32896-5015



Syncb/jcp                               Syncb/lowes                          Syncb/tjx Cos Dc
Po Box 965007                           Po Box 956005                        Po Box 965015
Orlando, FL 32896-5007                  Orlando, FL 32896-0001               Orlando, FL 32896-5015



Td Auto Finance                         Td Bank Usa/targetcred               Thd/cbna
Po Box 9223                             Po Box 673                           Po Box 6497
Farmington, MI 48333-9223               Minneapolis, MN 55440-0673           Sioux Falls, SD 57117-6497
                Case 9:21-bk-10414-MB                Doc 8 Filed 05/18/21 Entered 05/18/21 21:35:54                               Desc
The Moore Law Group                                  United Document
                                                     Main   States Trustee (ND)Page 11 of 11 Verliance, Inc.
PO Box 25145                                          915 Wilshire Blvd, Suite 1850                        43406 Business Park Drive
Santa Ana, CA 92799-5145                              Los Angeles, CA 90017-3560                           Temecula, CA 92590-5526



Brian Nomi                                            Gwen L. Nickeas                                      Leslie J. Nickeas
215 E Daily Dr Ste 28                                 130 Pistachio Ave.                                   130 Pistachio Ave.
Camarillo, CA 93010-5805                              Ventura, CA 93004-1386                               Ventura, CA 93004-1386



Sandra McBeth (TR)
7343 El Camino Real, #185
Atascdero, CA 93422-4697




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Dsnb Macys                                           Jpmcb Card
Po Box 982238                                         Po Box 8218                                          Po Box 15369
El Paso, TX 79998                                     Mason, OH 45040                                      Wilmington, DE 19850



End of Label Matrix
Mailable recipients     36
Bypassed recipients      0
Total                   36
